Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Preliminary Amendment filed May 26, 2020 is acknowledged.
-	Claim(s) 4, 7, 13, 17 is/are amended
- 	Claim(s) 18-19 is/are canceled
-	Claim(s) 1-19 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/CN2019/126182 filed on December 18, 2019.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Examiner acknowledges Applicant’s amendment to the specification.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma, U.S. Patent Publication No. 20170249898.


wherein a first end of the driving circuit (see Ma figure 1, element 100 and figure 2, element DT) is connected to a first voltage line (see Ma figure 1, element DD and figure 2, element DD); 

the initialization circuit (see Ma figure 1, element T3 and figure 2, element T3) is configured to write an initial voltage (see Ma figure 1, element 300 and figure 2, element Ini) into a second end of the driving circuit (see Ma figure 1, element 100 and figure 2, element DT and paragraph 0028 where threshold voltage compensation and light emission control module 300 is further connected to the first node N1, the second node N2 and the electroluminescence module 400. The threshold voltage compensation and light emission control module 300 is adapted to compensate the level at the first node N1 to a sum of the threshold voltage Vth of the driving module 100 and the work voltage Vdd in response to a combination of levels at the control signal input terminals S1, S2 and S3 being a first level combination. The threshold voltage compensation and light emission 

the compensation control circuit (see Ma figure 1, element 300 and figure 2, element T1, T5) is configured to control a control end of the driving circuit to be electrically connected to the second end of the driving circuit under the control of a compensation control line, so as to write the initial voltage into the control end of the driving circuit (see Ma paragraphs 0028 and 0055-0056 and figure 4 specifically for example where in figure 4, N1=Vini and paragraph 0055 where first node N1 is short-circuited to the initialization voltage input terminal Ini such that the voltage at the first node N1 is initialized to an initialization voltage Vini)

Consider claim 2, Ma teaches all the limitations of claim 1 and further teaches wherein the second end of the driving circuit is connected to a first electrode of a light-emitting element (see Ma figure 2, element L electroluminescence element), and the initialization circuit (see Ma figure 2, element T3) is further configured to write the initial voltage into the first electrode of the light-emitting electrode under 

Consider claim 3, Ma teaches all the limitations of claim 2 and further teaches further comprising a light-emission control circuit (see Ma figure 2, element T2), wherein the second end of the driving circuit (see Ma figure 2, element DT) is connected to the first electrode of the light-emitting element (see Ma figure 2, element L) through the light-emission control circuit (see Ma figure 2, element T2), and 

the light-emission control circuit is configured to control the second end of the driving circuit to be electrically connected to the first electrode of the light-emitting element under the control of a light-emission control line (see Ma figure 2, element S2 and paragraph 0058 where at the light emission phase P4, high levels are respectively applied to the control signal input terminals S1 and S4, and a low level is applied to the control signal input terminal S2. Referring to FIG. 7, the first switch transistor T1, the third switch transistor T3, the fourth switch transistor T4 and the fifth switch transistor T5 are in this case all turned off, and the second switch transistor T2 is turned on. The driving transistor DT generates 


Consider claim 4, Ma teaches all the limitations of claim 1 and further teaches further comprising an energy storage circuit (see Ma figure 2, element C1) and a data write-in circuit (see Ma figure 2, element T4), 

wherein a first end of the energy storage circuit (see Ma figure 2, element C1) is connected to the control end (see Ma figure 2, element N1) of the driving circuit (see Ma figure 2, element DT), the energy storage circuit is configured to control a potential at the control end of the driving circuit (see Ma paragraph 0056 where At the threshold voltage compensation phase P2, a low level is applied to the control signal input terminal S1, and high levels are respectively applied to the control signal input terminals S2 and S4. Referring to FIG. 5, the first switch transistor T1, the third switch transistor T3 and the fifth switch transistor T5 are in this case turned on, and the second switch transistor T2 and the fourth switch transistor T4 are turned off. The work voltage input terminal DD charges the first node N1 through the driving transistor DT and the first switch transistor T1 until the voltage at the first node N1 reaches Vdd+Vth (Vth is negative). At this time, the voltage at the third node N3 remains unchanged. Note that the voltage at the third node N3 could not remain unchanged without C1 being present.),    



the data write-in circuit (see Ma figure 2, element T4) is configured to write a data voltage into the second end of the energy storage circuit under the control of a write-in control line (see Ma figure 2, element S4 and paragraph 0057 where At the data voltage write phase P 3, high levels are respectively applied to the control signal input terminals S1 and S2, and a low level is applied to the control signal input terminal S4. Referring to FIG. 6, the first switch transistor T1, the second switch transistor T2, the third switch transistor T3 and the fifth switch transistor T5 are in this case all turned off, and the fourth switch transistor T4 is turned on. The data voltage input terminal "Data" charges the third node N3 through the fourth switch transistor T4 until the voltage at the first node N1 reaches the data voltage Vdata. Since the first node N1 is floated, the voltage at the first node N1 transitions, following the voltage at the third node N3. The voltage will be Vth+Vdata after the transition.).  




Consider claim 6, Ma teaches all the limitations of claim 3 and further teaches wherein the light- emission control circuit comprises a light-emission control transistor (see Ma figure 2, element T2), a control electrode of which is connected to the light-emission control line (see Ma figure 2, element S2), a first electrode of which is connected to the second end of the driving circuit (see Ma figure 2, element D2, N2), and a second electrode of which is connected to the first electrode of the light-emitting element (see Ma figure 2, element L).  

Consider claim 7, Ma teaches all the limitations of claim 1 and further teaches wherein the compensation control circuit comprises a first compensation control transistor (see Ma figure 2, element T1), a control electrode of which is connected to the compensation control line (see Ma figure 2, element S1), a first electrode of which is connected to the control end of the driving circuit (see Ma figure 2, element N1, DT), and a second electrode of which is connected to the second end of the driving circuit (see Ma figure 2, element N2, DT).  

Consider claim 8, Ma teaches all the limitations of claim 7 and further teaches further comprising an energy storage circuit (see Ma figure 2, element C1), wherein the compensation control circuit further comprises a second compensation control transistor (see Ma figure 2, element T5), a control electrode of which is connected to the compensation control line (see Ma figure 2, element S1), a first electrode of which is connected to the reference voltage line (see Ma figure 2, element DD), and a second electrode of which is connected to a second end of the energy storage circuit 9see Ma figure 2, element C1, N3).  

Consider claim 9, Ma teaches all the limitations of claim 4 and further teaches wherein the energy storage circuit comprises a storage capacitor (see Ma figure 2, element C1), a first end of which is a first end of the energy storage circuit, and a second end of which is the second end of the energy storage circuit (see Ma figure 2, element N3, N1).  

Consider claim 10, Ma teaches all the limitations of claim 4 and further teaches wherein the data write-in circuit comprises a data write-in transistor (see Ma figure 2, element T4), a control electrode of which is connected to the write- in control line (see Ma figure 2, element S4), a first electrode of which is connected to a data line for inputting a data voltage (see Ma figure 2, element Data), and a 

Consider claim 11, Ma teaches all the limitations of claim 1 and further teaches wherein the driving circuit comprises a driving transistor (see Ma figure 2, element DT), a control electrode of which is the control end of the driving circuit (see Ma figure 2, element N1, DT), a first electrode of which is the first end of the driving circuit, and a second electrode of which is the second end of the driving circuit (see Ma figure 2, element DT node connecting DT to DD and N2).  

Consider claim 12, Ma teaches a pixel circuit, comprising a light-emitting element (see Ma figure 2, element L), a storage capacitor (see Ma figure 2, element C1), a driving transistor (see Ma figure 2, element DT), an initialization transistor (see Ma figure 2, element T3), a light-emission control transistor (see Ma figure 2, element T2), a first compensation control transistor (see Ma figure 2, element T1), a second compensation control transistor (see Ma figure 2, element T5), and a data write- in transistor (see Ma figure 2, element T4), wherein 

a control electrode of the initialization transistor (see Ma figure 2, element T3) is connected to an initialization control line (see Ma figure 2, element S1), a first electrode of the initialization transistor is connected to a first electrode of the light- emitting element (see Ma figure 2, element L), and a second electrode of 

a control electrode of the light-emission control transistor (see Ma figure 2, element T2) is connected to a light-emission control line (see Ma figure 2, element S2), a first electrode of the light-emission control transistor is connected to a second electrode of the driving transistor (see Ma figure 2, element DT, N2), a second electrode of the light-emission control transistor is connected to the first electrode of the light-emitting element (see Ma figure 2, element L), and a second electrode of the light- emitting element is connected to a second voltage line (see Ma figure 2, element Vss); 

a control electrode of the first compensation control transistor (see Ma figure 2, element T1) is connected to a compensation control line (see Ma figure 2, element S1), a first electrode of the first compensation control transistor is     connected to a control electrode of the driving transistor (see Ma figure 2, element DT, N1), a second electrode of the first compensation control transistor is connected to the second electrode of the driving transistor (see Ma figure 2, element DT, N2), and a first electrode of the driving transistor is connected to a first voltage line (see Ma figure 2, element DD); 

a control electrode of the second compensation control transistor (see Ma figure 2, element T5) is connected to the compensation control line (see Ma figure 2, 

a control electrode of the data write-in transistor (see Ma figure 2, element T4) is connected to a write-in control line (see Ma figure 2, element S4), a first electrode of the data write-in transistor is connected to a data line for inputting a data voltage (see Ma figure 2, element Data), and a second electrode of the data write-in transistor is connected to the second end of the storage capacitor (see Ma figure 2, element N3, C1).  

Consider claim 13, Ma teaches all the limitations of claim 1 and further teaches a pixel driving method for the pixel driving circuit according to claim 1, comprising: at an initialization stage, writing, by an initialization circuit, an initial voltage into a second end of a driving circuit under the control of an initialization control line, and controlling, by a compensation control circuit, a control end of the driving circuit to be electrically connected to the second end of the driving circuit under the control of a compensation control line so as to write the initial voltage into the control end of the driving circuit (see Ma figure 4 and paragraph 0055 where At the initialization and reset phase P1, low levels are respectively applied to the 


Consider claim 14, Ma teaches all the limitations of claim 13 and further teaches wherein the pixel driving circuit further comprises a light-emission control circuit (see Ma figure 2, element T2), and the second end of the driving circuit (see Ma figure 2, element DT) is connected to a first electrode of a light-emitting element (see Ma figure 2, element L) through the light- emission control circuit, wherein the pixel driving method further comprises: at the initialization stage, controlling, by the light-emission control circuit, the second end of the driving circuit to be electrically connected to the first electrode of the light-emitting element under the control of a light-emission control line (see Ma figure 4 and paragraph 0055 where At the initialization and reset phase P1, low levels are respectively applied to the control signal input terminals S1 and S2, and a high level is applied to the control signal input terminal S4. Referring to FIG. 4, the first switch transistor T1, 

Consider claim 17, Ma teaches all the limitations of claim 1 and further teaches a display device, comprising the pixel driving circuit according to claim 1 (see Ma paragraph 0002, 0018, 0063 where a display apparatus is disclosed).  

Consider claim 18, Ma teaches all the limitations of claim 12 and further teaches pixel driving method for the pixel circuit according to claim 12, comprising: at an initialization stage, writing, by an initialization circuit, an initial voltage into a second end of a driving circuit under the control of an initialization control line, and controlling, by a compensation control circuit, a control end of the driving circuit to be electrically connected to the second end of the driving circuit under the control of a compensation control line so as to write the initial voltage into the control end of the driving circuit (see Ma figure 4 and paragraph 0055 where At the initialization and reset phase P1, low levels are respectively applied to the control signal input terminals S1 and S2, and a high level is applied to the control signal input terminal S4. Referring to FIG. 4, the first switch transistor T1, the 

Consider claim 19, Ma teaches all the limitations of claim 12 and further teaches a display device, comprising the pixel circuit according to claim 12 see Ma paragraph 0002, 0018, 0063 where a display apparatus is disclosed).
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts cited fails to fairly teach or suggest the combined features of the invention including the recited features of dependent claim 15.  Claim 16 is dependent upon a claim having allowable subject matter

The following prior arts are representative of the state of the prior art:  
Ma, U.S. Patent Publication No. 2017/0249898 (figure 2)
Yang et al, U.S. Patent Publication No. 2008/0169754 (figure 25)
These features find support at least at paragraphs 0047-0049 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 15-16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwak, U.S. Patent Publication No. 2014/0145917 (figure2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dorothy Harris/Primary Examiner, Art Unit 2625